Citation Nr: 0201582	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on a radiation exposure basis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1954 to 
June 1974, died in January 1988.  The appellant is the widow 
of the deceased veteran.

The Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA), Regional Office (RO) previously denied 
entitlement to service connection for the cause of the 
veteran's death in an August 1988 rating decision.  The 
appellant did not initiate an appeal, and the decision became 
final.  38 U.S.C. § 4005 (1982); 38 C.F.R. § 3.105 (1988); 
currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.105 (2001).  

The current matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Manila VARO, which denied entitlement to service connection 
for the cause of the veteran's death on a radiation exposure 
basis.  It is noted that the appellant's radiation exposure 
claim was appropriately developed as a new issue insofar as 
it was not in contention at the time of prior final 1988 
rating decision that denied service connection for the cause 
of the veteran's death.  See Samuels v. West, 11 Vet. App. 
433, 436 (1998) (citing Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996)).

The Board remanded this case to the Manila VARO for 
additional evidentiary development in October 1996 and 
October 1998.  The requested development was thereafter 
completed and the case was returned to the Board for 
appellate review.

By decision issued in August 1999, the Board denied the 
veteran's claim for service connection for the cause of the 
veteran's death on a radiation exposure basis as being not 
well grounded.

The appellant thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated in December 2000, vacating that decision and 
remanding the case to the Board for another decision.

In that Order, the Court indicated that the Board had failed 
to consider the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Pursuant to the Court's Order, the Board notified the 
appellant by letter of February, 2001, of her right to submit 
additional argument and evidence in support of her claim 
within 90 days of the date of that notification letter.  
Following clarification of representation in matters pending 
before the VA, her accredited representative, AMVETS, 
submitted a Hearing Memorandum, dated in October 2001, 
wherein it was indicated that no additional evidence and/or 
statement would be added to the record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained and associated with the 
claim's folder.

2.  The death certificate reveals that the veteran died in 
January 1988 at the age of 50; the immediate cause of death 
was metastatic colon cancer with metastasis to brain, liver, 
and lung with hydrocephalus.

3.  There is no evidence to show that the veteran 
participated in atmospheric nuclear tests during active 
service, and while some shipboard radiation exposure was 
demonstrated, an uncontroverted medical opinion states that 
it is unlikely that the veteran's metastatic colon cancer can 
be attributed to exposure to ionizing radiation in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death on a radiation exposure basis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307 through 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. 3.159(b)).  In the RO's statement of the case and 
supplemental statements of the case, as well as the now 
vacated August 1999 Board decision, the appellant was 
provided notice of the pertinent laws and regulations 
determinative of her claim for service connection.  These 
indicated the evidence necessary to successfully prosecute 
the claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the RO obtained all private 
medical report and VA records identified by the appellant or 
made reasonable attempts to obtain them.  The RO also made 
several attempts to obtain information from the service 
department, as well as the Defense Nuclear Agency, concerning 
the veteran's possible exposure to radiation.  The Director 
of Compensation and Pension thereafter obtained a medical 
nexus opinion from the Chief Public Health and Environmental 
Hazards Office of the VA.  The appellant was specifically 
informed of the medical nexus opinion in both the February 
1999 supplemental statement of the case and the August 1999 
Board decision.  The appellant has been given every 
opportunity to supplement the record with another medical 
nexus opinion.  Following issuance of the Court's Remand 
order, the Board afforded the appellant and her accredited 
representative a final opportunity to present additional 
pertinent evidence and/or argument; they have declined to do 
so.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  As such, a 
remand in this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Thus, the Board finds that the appellant will 
not be prejudiced by the Board's appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The appellant contends that the colon cancer, which caused 
the death of the veteran, developed as a result of his 
exposure to radiation during active service.  She believes he 
may have participated in atmospheric testing, or otherwise 
been exposed to dangerously high levels of ionizing 
radiation. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (2001).  

The Court has stated that service connection for a condition, 
which is claimed to be attributable to ionizing radiation 
exposure during service, may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "showing that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin 
v. Brown, 11 Vet. App. 74, 77 (1998).  

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran; 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract and 
bronchiolo-alveolar carcinoma.  38 U.S.C.A. § 1112(c) (West 
Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West Supp. 2001); 38 C.F.R. § 3.307(d) 
(2001).

In all claims in which it is established that a radiogenic 
disease first became  manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2001).  

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2) (2001). 

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b) (2001).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c) (2001).  

The veteran's death certificate reflects that he died in 
January 1988, at the age of 50.  The immediate cause of death 
was metastatic colon cancer with metastasis to the brain, 
liver, and lung, with hydrocephalus.  Exposure to radiation 
was not listed as a factor that contributed to the veteran's 
death.  The place of death was the VA Medical Center in 
Houston, Texas.

VA medical records dated from September 1987 to December 1987 
are contained in the claims folder.  These records show 
treatment for the veteran's metastatic colon carcinoma to the 
liver, lungs, and cerebellum.  None of these records contain 
any medical opinion stating that the veteran's carcinoma was 
the result of radiation exposure.  

A statement from the Department of the Navy concerning the 
veteran's possible radiation exposure was received in June 
1995.  This letter noted that the veteran had been exposed to 
radiation aboard two different ships during service.  The 
time period of the exposure, the type of radiation, and the 
dose (rem) was indicated.  

In June 1995, the RO sent information concerning the 
veteran's active service to the Defense Nuclear Agency in 
order to verify his participation in radiation risk 
activities, and to ascertain his recorded level of exposure.  
The appellant's contention that the veteran had participated 
in Operation Crossroads in 1959 as well as other atmospheric 
nuclear testing was noted.  The list of the ships to which 
the veteran was assigned, and the dates of his assignment 
were provided.  

A preliminary response from the Defense Nuclear Agency was 
received in July 1995.  The response stated that Operation 
Crossroads was conducted in 1946 instead of 1959.  Three 
tests were conducted during the veteran's period of active 
duty.  However, the response did not state that the veteran 
participated in any of these tests, and it was noted that 
additional information was required before the research 
necessary to reach a final answer could be conducted. 

After the receipt of additional information from the RO in 
August 1995, the Defense Nuclear Agency submitted a November 
1995 response concerning the veteran's possible exposure to 
radiation.  It was noted that the response was limited to 
providing information regarding the activities and radiation 
exposure histories of individuals who participated in 
atmospheric nuclear tests from 1945 to 1962, and in the 
occupation of Hiroshima and Nagasaki.  The response noted the 
ships to which the veteran had been assigned, as well as the 
dates he was aboard.  These were cross-matched with the dates 
of all atmospheric testing in this period.  In summary, it 
was found that there were no records to document the 
veteran's participation in atmospheric nuclear testing, and 
there was no record of radiation exposure for him.  A similar 
response was forwarded to the appellant in November 1995.  

In March 1997, the RO forwarded the information concerning 
the veteran's exposure to radiation aboard the ships on which 
he was stationed during service to the Compensation and 
Pension Service, as is required by 38 C.F.R. § 3.311(c).  An 
opinion as to whether it was at least as likely as not that 
in-service radiation exposure caused the veteran's colon 
cancer was requested.  However, an August 1997 reply from the 
Compensation and Pension Service stated that in the absence 
of additional medical records, it was premature for 
consideration of the claim under 38 C.F.R. § 3.311(c).  

Following additional unsuccessful attempts to obtain the 
records of the veteran's final hospitalization, the RO again 
forwarded the information concerning the veteran's claim to 
the Director of the Compensation and Pension Service in 
December 1998 to request an advisory medical opinion 
regarding the veteran's cause of death.  It was noted that 
the terminal records of the veteran's hospitalization 
subsequent to December 15, 1987, could not be located, but 
other pertinent information was included.  

In January 1999, the Director of Compensation and Pension 
Service forwarded the information concerning the veteran to 
the Under Secretary for Health in order to obtain an opinion 
as to whether it was likely, unlikely, or at least as likely 
as not that the veteran's death from metastatic colon cancer 
resulted from exposure to ionizing radiation in service.  The 
finding that the veteran had not participated in atmospheric 
testing was noted.  However, information from the Department 
of the Navy stating that the veteran's total occupational 
exposure to gamma radiation was .004 rem was cited, as well 
as the veteran's DD 1141 which showed the same amount of 
radiation exposure from April 1967 to January 1973 while 
stationed on the USS Tullibee and the USS Pogy.  

A medical opinion from the Chief Public Health and 
Environmental Hazards Officer of the VA concerning the 
veteran's claim was received in January 1999.  It was noted 
that the veteran's DD 1141 showed that the veteran was 
exposed to a dose of ionizing radiation during service of 
.004 rem, while the records from the Department of the Navy 
showed exposure of .044 rem.  The doctor stated that it was 
calculated that exposure to 31.49 rads or less at age 29 
provides a 99 percent credibility that there was no 
reasonable possibility that it is at least as likely as not 
that the veteran's colon cancer was related to ionizing 
radiation exposure.  Studies which suggested that there were 
significantly increased risks for colon cancer at doses of 
100 rads but not lower were also noted.  Therefore, the 
opinion stated that is was unlikely that the veteran's 
metastatic colon cancer could be attributed to exposure to 
ionizing radiation in service.  A February 1999 statement 
from the Director of the Compensation and Pension Service 
essentially adopts the medical opinion from the Under 
Secretary for Health.  

The Board finds that the clear preponderance of the evidence 
is against the appellant's claim for service connection.  
Colon cancer is not included as a disease entitled to a 
presumption for service connection as a disease specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  As noted earlier, entitlement to service 
connection for colon cancer on a direct basis was denied in 
the unappealed August 1988 rating decision.  Colon cancer is 
considered a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  However, the appellant has not submitted any 
medical records stating that the disability which resulted in 
the death of the veteran, metastatic colon cancer, developed 
as a result of exposure to ionizing radiation during service.  
There is no evidence to show that the veteran participated in 
atmospheric nuclear testing.  Although some low level 
radiation exposure aboard two of the ships on which the 
veteran served was shown, the January 1999 medical opinion 
obtained in compliance with 38 C.F.R. § 3.311 indicated that 
this was far below the level of exposure that can increase 
the risk for colon cancer, and that it was unlikely the 
veteran's colon cancer could be attributed to this exposure. 

In reaching this determination, the Board has considered all 
relevant evidence of record, including treatment records and 
statements from the appellant not specifically discussed 
above.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000) (citing Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The Board has also considered the contentions of the 
appellant, inasmuch as she is offering her own medical 
opinion and diagnoses, and notes that the record does not 
indicate that the appellant has any medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her 
assertions as to medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's 



death on a radiation exposure basis.  The doctrine of 
reasonable doubt, therefore, does not apply in this case.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death on a radiation exposure basis is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

